 


113 HR 2331 IH: To provide for the conveyance of a small parcel of National Forest System land in Pound, Virginia.
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2331 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2013 
Mr. Griffith of Virginia introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To provide for the conveyance of a small parcel of National Forest System land in Pound, Virginia. 
 
 
1.DefinitionsIn this Act: 
(1)AssociationThe term Association means the Mullins and Sturgill Cemetery Association of Pound, Virginia. 
(2)MapThe term map means the map titled Mullins and Sturgill Cemetery dated March 1, 2013. 
(3)SecretaryThe term Secretary means the Secretary of Agriculture. 
2.Conveyance 
(a)Conveyance requiredUpon payment by the Association of the consideration under subsection (b) and the costs under subsection (d), the Secretary shall, subject to valid existing rights, convey to the Association all right, title, and interest of the United States in and to a parcel of National Forest System land in the Jefferson National Forest in Wise County, Virginia, consisting of approximately 0.70 acres and containing the Mullins and Sturgill Cemetery and an easement to provide access to the parcel, as generally depicted on the map. 
(b)Consideration
(1)Fair market valueAs consideration for the land conveyed under subsection (a), the Association shall pay to the Secretary cash in an amount equal to the market value of the land, as determined by an appraisal approved by the Secretary and conducted in conformity with the Uniform Appraisal Standards for Federal Land Acquisitions and section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716).
(2)DepositThe consideration received by the Secretary under paragraph (1) shall be deposited into the general fund of the Treasury of the United States for the purposes of deficit reduction. 
(c)Description of propertyThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(d)CostsThe Association shall pay to the Secretary at closing the reasonable costs of the survey, the appraisal, and any administrative and environmental analyses required by law. 
(e)Additional terms and conditions The Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
 
